This was an action to enforce a contract for the purchase of certain shares of the preferred stock of defendant corporation.
The plaintiff alleged, and offered evidence tending to show, that in 1926 the defendant duly authorized an increase of its capital stock by the issuance of $250,000 of 7% cumulative preferred stock of the par value *Page 549 
of $100. In order to facilitate the sale of the new stock it was understood that each director of the corporation should sell what stock he could. Pursuant to this arrangement, T. S. White, one of the directors, approached the plaintiff for that purpose, and she proposed to buy 251 shares of the stock, provided the corporation would agree to repurchase or redeem a limited amount of the stock when her necessity required. This proposal was referred to T. J. Nixon, Jr., who was then director, treasurer, and general manager of the corporation, and in general charge of its business, and he thereupon wrote the following letter, under date of 4 April, 1926:
                 MAJOR  LOOMIS COMPANY, THOS. J. NIXON, JR., Treas.  General Manager.
MR. T. S. WHITE, Hertford, N.C.
In reference to the proposed sale of Preferred Stock to your sisters, Mrs. Clate W. Aydlett, Mrs. Willie W. Weeks, and Mrs. Cornie W. Abbott, aggregating approximately fifty thousand dollars, we agree, should it become necessary for either of the above to have a portion of the above amount, not to exceed $3,000.00 at any one time, that we will redeem that portion of the stock at $100.00 per share, provided we are given ninety days notice in advance. However, it is understood that the stock cannot be called more than one time every three years.
Yours very truly,
MAJOR  LOOMIS COMPANY,
THOS. J. NIXON, JR., Treas.
Shortly afterwards, and pursuant to this agreement, 251 shares of the stock were issued to and paid for by plaintiff. The certificate of stock contained this provision: "This stock is redeemable at the option of Major Loomis Company at the price of $105 per share at any interest period by giving ninety days notice to the owner hereof."
Thereafter, upon the request of plaintiff, shares of plaintiff's stock were repurchased by defendant on the dates and in the amounts following: 4 March, 1929, 5 shares, $500.00; 31 July, 1929, 10 shares, $1,000; 16 January, 1930, 16 shares, $1,600; 1 November, 1930, 20 shares, $2,000. In 1931 and 1932, 36 shares of the stock belonging to plaintiff's sister were likewise redeemed. 8 August, 1935, the plaintiff requested defendant to repurchase an additional $3,000 of her stock, in accordance with the terms of the agreement, and defendant refused to comply.
Defendant denied in its answer that it was under obligation to redeem or repurchase plaintiff's stock, that if the agreement alleged in the complaint was made by an officer of the company, it was without authority *Page 550 
and void; that the alleged agreement is void for uncertainty, and that plaintiff's cause of action is barred by the statute of limitations; that the provisions in the stock certificate accepted by plaintiff constituted the contract between the parties for the redemption of stock. Defendant offered evidence tending to show that the officers and directors of the corporation, other than T. S. White and T. J. Nixon, Jr., were not advised of the letter of 4 April, 1926, and did not learn of it until 1932, when the board of directors ordered that no more stock be taken over. The defendant also offered the minutes of the board of directors tending to show restriction upon the authority of the treasurer and general manager with respect to the amount of timber he could purchase.
At the close of the evidence defendant renewed its motion for judgment of nonsuit, and this was denied.
Under peremptory instructions from the court, the jury answered the issues in favor of the plaintiff, and from judgment on the verdict defendant appealed.
The appellant's principal assignments of error are addressed to the denial of its motion for judgment of nonsuit, and to the charge of the court to the jury.
Upon consideration of the facts presented by the record before us, we are of opinion, and so decide, that the motion for nonsuit was properly denied, and that the evidence offered warranted the peremptory instruction given by the court.
The authority of the treasurer and general manager of the corporation to enter into the financial agreement alleged, for the purpose of inducing the purchase of a portion of the corporation's issue of additional shares of stock, on the evidence adduced, cannot be successfully controverted.Watson, Trustee, v. Proximity Mfg. Co., 147 N.C. 469; Bank v. Dunn OilMill Co., 157 N.C. 302; Morris v. Basnight, 179 N.C. 298; Lumber Co. v.Elias, 199 N.C. 103; Warren v. Bottling Co., 204 N.C. 288; White v.Johnson, 205 N.C. 773.
A person dealing with the corporation and purchasing a considerable amount of a new issue of stock would have a right to act upon the apparent authority of the treasurer and general manager to make a contract, in good faith, in the interest of the corporation, to induce the purchase. Watson,Trustee, v. Proximity Mfg. Co., supra; Trollinger v. Fleer, 157 N.C. 81;R. R. v. Smitherman, 178 N.C. 595; Cardwell v. Garrison, 179 N.C. 476;Lumber Co. v. Elias, supra.
The fact that some of the plaintiff's shares of preferred stock were being redeemed by the corporation was known to the entire board of *Page 551 
directors when the payments were begun in 1929, and no notice of objection thereto was given to the plaintiff until 1935. While this may not have been conclusive evidence of ratification, it negatives the idea of concealment or advantage taken. Neither in the pleadings nor in the evidence is there any suggestion of collusion or fraud. The corporation was not prohibited by statute nor by its charter from purchasing certain shares of its own preferred stock for future disposition by the company. The dividends on the stock were being paid. The corporation was solvent. No rights of creditors were involved. Blalock v. Mfg. Co., 110 N.C. 99; Hospital v. Nicholson,189 N.C. 44; Thompson v. Shepherd, 203 N.C. 310; Byrd v. Power Co.,205 N.C. 589; C. S., 1166, 1174.
In no view could the cause of action be held to have been barred by the three-year statute of limitations. The last repurchase of plaintiff's stock by the defendant was 1 November, 1930. Under the contract she could not have requested another purchase until the expiration of three years thereafter. Request was made 8 August, 1935, and refused. Suit was begun 9 December, 1935. The cause of action does not accrue until the injured party is at liberty to sue. The statute of limitations begins to run only when a party becomes liable to an action. Eller v. Church, 121 N.C. 269; City ofWashington v. Bonner, 203 N.C. 250; Peal v. Martin, 207 N.C. 106.
The provisions in the certificate of stock giving the corporation the option to call the stock for redemption at $105 do not conflict with the agreement giving the plaintiff the right to require the repurchase of limited amounts of her stock at par. The contract evidenced by the issue and acceptance of the certificate cannot be held to abrogate the previous agreement with the plaintiff, which is not inconsistent therewith. Byrd v.Power Co., 205 N.C. 589.
The exceptions to the ruling of the court below upon the admission of evidence are without substantial merit. In the trial, we find
No error.